PER CURIAM.
Appellant, Dorothy Kellin, appeals the denial of a motion to quash service of process, and set aside a final default judgment. We reverse.
A judgment entered without proper service of process is void. Falkner v. Ameri-first Federal Savings & Loan Association, 489 So.2d 758 (Fla. 3d DCA 1986). Relief *922from a void judgment may be granted at any time. Shields v. Flinn, 528 So.2d 967 (Fla. 3d DCA 1988); Falkner v. Amerifirst Federal Savings & Loan Association, 489 So.2d at 759.
Accordingly, we reverse the order under review and remand for further proceedings.